PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/287,825
Filing Date: 7 Oct 2016
Appellant(s): Vail et al.



__________________
Peder M. Jacobson
Peter S. Dardi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/18/2020.
1/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejections of claims 1-3, 7, 12-14, 16, 17, and 19 as being anticipated by Shen (Brief pp. 12-19).
Claim 1
Appellant contends that a prima facie case of anticipation has not been established and the claim construction on which the rejection is based is unreasonable. As will be demonstrated below, a prima facie case of anticipation has in fact been established, as Shen discloses all the claimed elements identically arranged as in the claims. The issue to be discussed involves the breadth of the claim language and claim interpretation, particularly hinging on the interpretation of the term “emit”.
First Argument Against Claim 1
Appellant alleges that Shen does not disclose a transmitter by stating that “a person of ordinary skill in the art would not consider the Shen device as a transmitter, while of course, Shen also did not consider their device a transmitter” (Brief p. 12-13). 
However, in response, both the instant specification and Shen disclose a very similar device which is understood as a multiplexing/demultiplexing component of an optical transmitter and receiver. The instant specification acknowledges that the same structure can be both “transmitter” and “receiver” by simply swapping the light sources 102 with light receiving elements 122 (compare Figs. 1 and 2, and associated text on p. 8). Appellant discusses the disclosed invention as both a transmitter and receiver (see Title; Abstract; p. 3, l. 15-16; p. 5, ll. 14-15, 18) and describes a transmitter (p. 2, ll. 1-11) and receiver (p. 2, ll. 12-23) with virtually the same components and arrangement. The embodiment of Fig. 4 
As was well known by one skilled in the art, a transmitter uses a multiplexer to combine signals and then transmit the multiplexed signal through a fiber optic network. A receiver uses a demultiplexer to separate the signals at the receiving end so that each individual signal can be used. Virtually the same structure may perform both the multiplexing and demultiplexing function, which is why the instant specification does not distinguish these functions or supporting structures. When one skilled in the art reads paragraph [0003] of Shen that the disclosed device is a “reciprocal device” and that the disclosed “AWGs can be used for both multiplexing and demultiplexing of optical wavelength channels”, one understands it to mean the same principle described in the instant specification, that these devices are both multiplexers and demultiplexers, both transmitters and receivers, depending on which direction the optical signal travels and where they are used in a particular optical network. Therefore, Appellant’s statement “a person of ordinary skill in the art would not consider the Shen device as a transmitter” is inconsistent with their own disclosure and how one skilled in the art would understand both the disclosed device and the Shen device. 
Appellant provides a definition of “transmitter”, saying “a transmitter is a source point in an optical or other telecommunication network where signals originate” (Brief p. 13, ll. 10-11). Appellant’s comments indicate that this definition is supported by the instant specification.
However, the Examiner does not find the definition expressly stated in the specification. The only text somewhat similar to this definition is a description of Fig. 3 “Locations 150, 170 can be nodes along a communication system to redirected signals for further transmission, or they can be end points of the communication system in which the de-multiplexed signals are intended for particular end users.” 
Second Argument Against Claim 1
Appellant’s argument turns from arguing the claim term “transmitter” to the claim term “light emitting elements that emit optical signals” (Brief pp. 13-14). In support Appellant observers that “Shen lacks an energy emitting device” (p. 13, l. 2), “Light emission results from a drop in energy levels from one level to a lower level with the corresponding release of a photon” (p. 13, ll. 26-26) and describes LEDs, lasers, incandescent and fluorescent light sources (p. 13 bottom – p. 14 top). 
However, this argument is not persuasive.  Appellant is attempting to attach an artificially narrow definition to the claim term “light emitting elements” by suggesting that these must be a source which generates light from electricity and not simply an element which emits light. The plain and ordinary meaning of this claim term in the art, given the broadest reasonable interpretation consistent with appellant’s specification, would allow any element that simply emits light to meet the claim limitation. Insisting that the claimed light emitting element must also generate light internally is not consistent with a broadest reasonable interpretation of the claim term to someone skilled in the art. Appellant’s statement “The light is not generated by the optical fiber, but the optical fiber transmits light from and emitting device, such as a LED or other device” (Brief p. 14, ll. 7-9, emphasis added) provides insight into Appellant’s term confusion. Here the word “emitting” is being equated with the word “generated” and distinguished from the word “transmits” or “transmitting”. When describing the function of an optical fiber, using these words properly, as they are commonly used in the art, it would be more fitting to say an LED generates light which is emitted from the LED into one end of an optical fiber, which then transmits the light to the other end of the optical fiber where the light is then emitted from the optical fiber. Appellant’s term confusion is seen again in the statement “Since optical fibers do emit light themselves” (Brief p. 14, l. 14, emphasis added). While it is true that optical fibers do not generate light themselves, they are able to transmit and emit light generated by a different device. 
Third Argument Against Claim 1
Appellant’s argument next turns to arguing how the specific features of Shen Fig. 3 do not meet the claim limitations (Brief pp. 14-16). In support Appellant notes that “Shen only discloses that light originates from input port 202 (Fig. 2) or along waveguide 302 (Fig. 3)” (Brief p. 15, ll. 27-28), that Examiner’s position that the Shen device may be used in a reverse direction “neglects to consider the claim as a whole” (Brief p. 15, l. 6) and that “the wavelength selective device 200 of Shen is not necessarily reversible, and Shen makes no claim that it is reversible” (Brief p. 16 ll. 12-13). 
In response, the merit of this argument depends on how one skilled in the art interprets the Shen reference as a whole, particularly with regard to paragraph [0003] of Shen. It is important to note here that Appellant’s arguments focus on two aspects of claim 1. Specifically the claim term “transmitter”, which indicates the direction light travels through the device, and “light emitting elements” which are coupled to the first interface of the claimed dispersive element. The arguments do not discuss nor challenge the position taken in the Office action that Shen teaches both the claimed “dispersive element”, including all of its arrangement and function, as well as the claimed “adjustable beam steering element”. These are the two key elements of Appellant’s disclosed and claimed invention because they provide the ability to “to adjust with very low power consumption to variations in the optical grid due to various changes, such as temperature fluctuations, age or other environmental or design changes” (instant Abstract). These two elements are present in the Shen device for the exact same purpose. As described by Shen, “One well-known drawback of AWGs is their thermal sensitivity” (Shen para [0004]); therefore, they propose the solution of using “a micro-electro-mechanical system (MEMS) having a tiltable mirror for reflecting input light onto an input slab of an AWG… to controllably 
Turning back to Appellant’s argument that Shen, taken as a whole, does not anticipate the claimed invention, taken as a whole. One skilled in the art would reach a contrary conclusion. The skilled artisan understands that the problem addressed by both Shen and by the present invention is unwanted drift in the AWG due to thermal fluctuations. As stated clearly by Shen, AWGs are used for both multiplexing (transmitters) and demultiplexing (receivers). Because AWGs are passive devices that can be operated reversibly, the only difference is the direction the light is traveling through the device. One skilled in the art understands from Shen that thermal drift is a problem regardless of the direction of the light. Therefore, one skilled in the art recognizes that the Shen solution, which is to add the MEMs tiltable mirror (claimed as the “adjustable beam steering element”) would benefit both a receiver and transmitter.
The question then remains, would the skilled artisan conclude that Shen therefore anticipates at least claim 1? In considering this question, the claim language has been carefully analyzed. Clearly Shen identifies that the disclosed AWG is a reversible device, capable of multiplexing and therefore operation as a transmitter. Further, one skilled in the art recognizes that no elements of Shen would have to be altered or replaced to operate in this manner and meet claim 1. The claim term “a plurality of light emitting elements that emit optical signals along adjacent light paths and at specific wavelengths chromatically spaced and distinct from each other” is met by optical fibers 220/221 which operate as input fibers when the device is operated in a transmitter/multiplexing mode. As discussed above, the proper claim interpretation allows for this interpretation and does not artificially limit “light emitting” to “light generating”. The first interface (Shen slab waveguide 218 equivalent to instant slab waveguide 214, fig. 4) transmits light into dispersive element (Shen AWG 216 equivalent to instant AWG 216), which is then received at a second interface (Shen slab waveguide 214 equivalent to instant slab 
It is noted that the claim language describing the light signal passing through the device, specifically “optical signals along adjacent light paths and at specific wavelengths chromatically spaced and distinct from each other” and “a chromatically combined optical signal from the dispersive structure, wherein the dispersive element is configured to chromatically combine the optical signals received at the first interface to transmit a chromatically combined signal at the second interface” is simply describing the inherent behavior of a AWG multiplexer which combines chromatically distinct signals into a chromatically combined signal. For these reasons Appellant’s arguments are not found to be convincing.

Claim 2
Appellant argues that claim 2 is not met because the claimed controller is not taught by Shen (Brief p. 18, line 8). 
However, the controller of claim 2 is the means to control the MEMs mirror. Shen’s MEM’s mirror 206 is in all ways identical to the disclosed MEMs mirror 208. One skilled in the art recognizes that all MEMs mirrors require an actuator and controller to operate. Claim 2 includes the claim language “controller programmed to adjust the beam steering element to adjust the direction to guide the only guide the chromatically combined optical signal. This is true, regardless if the signal is emitted from the AWG in transmission mode, or emitted from the transmitting waveguide (302 of Shen, 202 of instant Fig. 3). The last clause of the claim requiring the beam to be guided “to a transmission waveguide”, is present in the Shen device operating in the transmitter/multiplexing mode. Appellant’s argument focuses on the function of controller 326 of Shen which controls MEMs mirror 206 to correct thermal drift in the AWG as detected at the output of signals 205. The claim is not concerned with what signals are being corrected by the controller. It only requires that the controller is present and that it controls the MEMs mirror guiding the combined signal. These limitations are present in Shen. The claim only requires the controller to “adjust the direction” of the beam, not to perform any specific correction of the beam; therefore, Appellant’s argument regarding what beams are corrected by the Shen controller are not relevant.  

Claim 13
Appellant argues that claim 13 is not anticipated (Brief p. 18). 
However, it appears that Appellant is asserting that the claim term “the adjustable beam steering element is optically connected to the first interface” means “the adjustable beam steering element is directly optically connected to the first interface”. What is interesting about this line of argument is that Appellant, in claim 2, appears to assert that the claim term “the adjustable beam steering element is optically connected to the spatially-extended second interface” reads on instant Fig. 4 which shows at least one optical element (lens 206) positioned between the adjustable beam steering element 208 and the second interface 213. However, when the rejection of claim 13 takes the same approach to interpretation of the claim language, Appellant objects, stating that it is unreasonable to 

Claim 17
Appellant argues that claim 17 is not anticipated (Brief p. 19). 
In response, claim 17 is dependent from claim 14 which is dependent from claim 1. The rejection of claim 14 is not separately argued. The claim limitation of claim 17 in question reads “the beam steering element is configured to guide dispersed optical signals from the plurality of light emitting elements and the first interface”. This is the first and only recitation of “dispersed optical signals from the plurality of light emitting elements”. Claim 1 describes the optical signals from the plurality of light emitting elements as “optical signals along adjacent light paths and at specific wavelengths chromatically spaced and distinct from each other”. For this claim, it is understood that the “dispersed optical signals” are the same as the optical signals described in claim 1, possibly having traveled through the “dispersive element comprising a dispersive structure” of claim 1. Based on this understanding, Shen is applied where the beam steering element 206 is configured to guide the signals/beam from “the plurality of light emitting elements and the first interface” because when 
Appellant argues that “Shen does not teach the placement of a beam steering element between any structure that can be referred to as a plurality of light emitting elements and an interface of a dispersive element” (Brief p. 19, ll. 11-13). 
However, this limitation is not recited in claim 17. Such an arrangement is not shown in any of Appellant’s drawings nor described in the specification. Claim 17 only requires that the beam steering element is configured to guide the signals/beam from the light emitters and the first interface. Because the recited limitations of claim 17 are met, the rejection is proper.

 Rejection of claim 4 as being unpatentable over Shen in view of Belser (Brief p. 19).
Appellant does not present any new arguments with regard to the limitations or the rejection of claim 4, but rather recites the alleged deficiencies in the rejection of claim 1, no further rebuttal is needed. 

Rejection of claims 5, 6, and 11 as being unpatentable over Shen in view of Sharma (Brief p. 2--21).
Appellant argues that the 103 rejection of claim 5 is invalid because secondary reference Sharma does not teach an array of lasers. 
In response, it was well known that lasers are the primary light source for optical telecommunications and, even if not expressly discussed in prior art references disclosing optical telecommunication components, such as Shen and Sharma, it would have been clear to one of ordinary skill in the art that these devices are intended to be used with laser light sources. Sharma expressly discloses “incident laser beams” [0038] and discusses throughout the specification and shows in nearly 
With regard to the specific arguments against the rejection of claim 6 (Brief p. 20 bottom), as evidenced by the multiple beams 111-118 having differing wavelengths λ1- λ4 of Sharma, it would have been clear to the ordinary skilled artisan that “a series of individual lasers selected for wavelength” is disclosed, and these light sources can be used as the light emitters in the Shen device as indicated in the rejection. Reversing logic of the arguments against claims 5 and 6, if an array of laser sources is not present, how would either the Shen or Sharma device operate? Where the individual beams of light coming from? In fact, arrays of lasers in optical telecommunication devices are so ubiquitous and well known in the art for use in and with optical networking equipment, such as transmitters, receivers, switches, etc., that a separate description of the laser array is not necessarily required in a disclosure to allow one skilled in the art to understand the disclosed invention. Simply describing the optical networking equipment and how it operates on the beams of light is sufficient to give a full and complete description of optical networking inventions.  



Rejection of claims 8-10, 15, and 18 as being unpatentable over Shen (Brief p. 20-21).
Appellant argues that the 103 rejections of claims 8-10 are invalid because the specific claim limitations are not present, but does not specifically indicate what claim limitations are not met. Appellants indicate that claims 8-10 are intended to describe the embodiment of instant Fig. 8 (Brief p. 21, ll. 27-28), but does not identify what elements of Fig. 8 are specifically claimed. 
In response, the description of Fig. 8 reads:
“An embodiment of a beam steering element integrated into the planar structure also comprising an AWG is shown in FIG. 8 in a fragmentary view of the entire planar component. Referring to FIG. 8, planar structure 730 comprises an array of waveguides 732, a slab waveguide 734 adjacent planar beam steering element 736, waveguide 738, connector 740 and optical fiber 742. Planar beam steering element 736 comprises a cantilevered waveguide 750, a comb drive 752 and electrodes 754, 756, 758. Comb drive 752 provides for the flexing of the cantilevered waveguide one way or the other through the application of voltage to waveguide electrode 754 and one or the other of the edge electrodes 756, 758. Electrodes can be formed by deposited metal, for example, on the sidewalls and top by sputtering or other suitable deposition approach. The shaded portions of the comb drive are generally etched downward, and undercutting can release the cantilevered waveguide and comb drive components. The comb drive operates to move the waveguide through electrostatic actuation.” (Instant specification, p. 17, lines 13-24, emphasis added.)

Claim 8 recites “a planar cantilever structure integrated into a planar structure”. Claim 9 reads “the planar cantilever structure includes a waveguide to guide an optical signal”. Claim 10 reads “the planar cantilever structure is moved through electrostatic actuation”. The claims describe something called “a planar cantilever structure”. This language is not used in the specification. The specification describers a planar structure 730 which includes a cantilevered waveguide 750 and includes the entire structure of Fig. 8. The specification further describes a planar beam steering element 736. It is uncertain, from Appellant’s argument what the claimed “planar cantilever structure” is intended to describe, the planar structure 730, the planar beam steering element 736, or some other structure? Claim 9 indicates that “the planar cantilever structure includes a waveguide to guide an optical signal”. It does not say, however that the waveguide is cantilevered; therefore, one cannot conclude the subject 
Based on this analysis, contrary to Appellant’s assertions, it is clear that claims 8-10 do not actually describe the structure of Fig. 8, or any other figure. They are therefore analyzed and interpreted on their face with only the language of the claim considered. Claim 8 requires “the dispersive structure is planar and wherein the beam steering device comprises a planar cantilever structure integrated into a planar structure comprising the dispersive element”. Shen shows tiltable MEMs mirror 206, which can be considered a “planar cantilever structure” which is integrated into the planar structure 200/300 having the planar AWG 211. Claim 9 requires “planar cantilever structure includes a waveguide to guide an optical signal” which can be considered either one of waveguides 214 or 302. The claim does not require a “cantilevered waveguide 750” and it would be improper to read that limitation from the specification into the claims. Claim 10 requires that “the planar cantilever structure is moved through electrostatic actuation” which is how MEMs devices are commonly driven. The rejections of claims 8-10 are under 103 and the rejection admits that the depictions of the device in Shen may not show and describe every element. However, a prima facie case of obviousness has been established by rejecting 

Rejection of claims 20, 23, and 24 as being unpatentable over Shen in view of Nagarajan (Brief pp. 22-25).
Appellant argues that the 103 rejections of claims 20, 23 and 24 are invalid because the combination of Shen and Nagarajan do not teach the recited method. Appellant states that “claim 20 is directed to the use of the transmitter of claim 1” (Brief p. 22, l. 14). 
In response, this summary of claim 20 is not completely accurate. Claim 20 includes two separate steps. The first step is “transmitting output from a plurality of lasers through an adjustable optical telecommunications transmitter of claim 1 to form a spectrally combined optical signal, wherein the output of each laser corresponds to an independent data signal”. This step is generally the use of the transmitter of claim 1, further specifying that the light emitting elements are a plurality of lasers. The claimed “spectrally combined optical signal” can be understood to be the same as the “chromatically combined signal” of claim 1. It is unclear why Appellant has chosen different claim language in claim 20 to describe the output signal. The second step of the claim reads “wherein the beam steering element is automatically adjusted by a controller to maintain a signal intensity at a plurality of light receiving elements representative of the independent data signals”. The controller and the plurality of light receiving elements are not present in claim 1; therefore, this step is not simply the use or operation of 
The instant disclosure does not show or describe a device capable of performing the second step, specifically because the “plurality of light receiving elements representative of the independent data signals is never shown in any figure, nor is it described in the specification, other than the claim language itself. The disclosure describes a structure similar to the structure required to perform the second step in both Figs. 4 and 12. Fig. 4 shows a receiver/power meter 250 which is used to adjust beam steering element (MEMs mirror) 208 to increase the optical signal (instant specification p. 13 ll. 17-18). Fig. 12 shows receiver/light meter 866 which is used to adjust and maintain light intensity by controlling beam steering element 806 (pp. 22, ll. 10-13). Neither of these two structures have “plurality of light receiving elements representative of the independent data signals” as recited in the claim. 
As with claims 8-10 above, because there is no supporting figures of description, at least for the second step, analysis and claim interpretation of claim 20 is performed on the plain claim text itself. As discussed above, the Shen structure is capable of operating as a transmitter with no alterations and Shen teaches that the structure may operate to multiplex and therefore transmit. For this reason Shen is seen to teach the first step of the method of claim 20 except for the express teaching of the plurality of laser sources. Nagarajan teaches an optical transmitter and receiver which does not use coolers to maintain stable signal channels, but instead uses a feedback mechanism to monitor the combined signal at the output and thereby maintains signal spacing even as temperatures fluctuate (thermal float). This feedback is performed by photodiode (PD) 112 which provides a photocurrent input to programmable logic controller (PLC) 116 which discriminates among the different channel signals, λ1 . . . λN, to determine if the operating wavelengths of laser sources are at their desired emission wavelengths for proper frequency or spectral spacing as detuned from the peak active region wavelength [0118] (see Nagarajan fig. 10). This is essentially the feedback mechanism claimed in the second step of claim 20. 
prima facie obviousness rejection. 
Appellant’s argument regarding claim 20 does not appear to attempt to explain or clarify what is claimed, likely because the instant specification does not explain or provide any detail of the embodiment of this claim, failing to show any instances having a plurality of light receiving elements. Instead the arguments appear to attempt to explain how one skilled in the art would view the references, saying “Shen discloses varying an outputting wavelength of sub-beams of an optical beam, where the input slab is disposed so that when the angle of tilt of the MEMS mirror is varied, the focal spot is displaced along the elongate aperture” (Brief. p. 23 ll. 18-20). This seems to be a quote from Shen; however, it is not clear what limitation of claim 20 is being argued here. 
Next, Appellant argues “Shen simply fails to disclose adjustment to maintain signal intensity at a ‘plurality of light receiving elements’” (Brief p. 23, ll. 20-21). 
However, Appellant does not offer an explanation as to where the plurality of light receiving elements are found in the instant disclosure or how this claim should be interpreted. Appellant then 
Appellant’s arguments of claim 20 neither shed light on what is claimed nor fully discuss how one skilled in the art would view the references individually or in combination. When taken as a whole, one can clearly see that Shen already teaches a feedback mechanism to adjust automatically the MEMs mirror beam steering element when operating as a receiver. The feedback comes from temperature sensor 224 which automatically sends a signal to the MEMs mirror 206 to adjust beam parameters, namely to compensate for wavelength drift [0039]. So the concept of using sensor feedback to adjust the MEMs mirror beam steering element to achieve a desired signal parameter is already present in Shen. Nagarajan also provides an automatic feedback mechanism, but it takes a different approach, that instead of measuring temperature, it measures and monitors the combined output signal and thereby provides feedback for automatic adjustment to the signal.  Although the mechanism for signal adjustment in Nagarajan is different from the mechanism of Shen, the concept of using feedback for automated adjustment is the same. Appellant’s arguments do not address nor attempt to explain any of this, nor provide reasons that although both Shen and Nagarajan provide feedback loops for beam/signal adjustment, why the instant invention as claimed in claim 20 is superior and beyond what would have been considered obvious by one skilled in the art in light of the teachings of Shen and Nagarajan.


Therefore, for the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal